Case 3:15-md-02670-JLS-MDD Document 2580 Filed 04/30/21 PageID.232016 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                          Case No.: 3:15-MD-02670-JLS-MDD
12   PRODUCTS ANTITRUST LITIGATION                    ORDER GRANTING JOINT
13   __________________________________               MOTION AND APPROVING
                                                      STIPULATION
14
     THIS DOCUMENT RELATES TO:
15                                                    [ECF Nos. 2570, 2577]
     Associated Wholesale Grocers, Inc. v.
16   Bumble Bee Foods, LLC et al., 18cv1014-
17   JLS-MDD
18
19         Presently before the Court are a joint motion and a stipulation (ECF Nos. 2570
20   (“Joint Motion”), 2577 (“Stipulation”)) filed by Plaintiff Associated Wholesale Grocers,
21   Inc. and Defendant Christopher Lischewski (“Lischewski”) to preserve Lischewski’s
22   objection to personal jurisdiction. For good cause shown and pursuant to Civil Local Rule
23   7.2, the Joint Motion is granted, and the Stipulation is approved.
24         IT IS SO ORDERED.
25   Dated: April 30, 2021
26
27
28

                                                  1
                                                                          3:15-MD-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2580 Filed 04/30/21 PageID.232017 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
                                                                 3:15-MD-02670-JLS-MDD
